129 Neva, Advance Opinion   37
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                KATHERINE BROWN,                                      No. 59036
                Appellant,
                vs.
                MHC STAGECOACH, LLC,
                Respondent.
                                                                        FILED


                            Jurisdictional screening of a proper person appeal from a
                district court order statistically closing a case in an employment matter.
                Eighth Judicial District Court, Clark County; Douglas W. Herndon, Judge.
                            Dismissed.


                Katherine Brown, Tacoma, Washington,
                in Proper Person.

                Jackson Lewis LLP and Elayna J. Youchah, Las Vegas,
                for Respondent.



                BEFORE THE COURT EN BANC.


                                                OPINION
                By the Court, GIBBONS, J.:
                            This court has jurisdiction to consider an appeal from a
                district court order only when the appeal is authorized by statute or court
                rule. Katherine Brown appeals from a district court form order that


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                               /3- /5161
statistically closed her case, even though the district court had not yet
entered a final judgment resolving Brown's claims. The question we must
decide is whether such an order is substantively appealable. It is not, as
no statute or court rule authorizes an appeal from an order statistically
closing a case and the order does not constitute a final, appealable
judgment, as none was entered. Because we lack jurisdiction, we dismiss
this appeal.
                                   FACTS
               This appeal arises from a district court employment action
filed by appellant Katherine Brown against her former employer,
respondent MHC Stagecoach, LLC. Brown alleged that her supervisor
had violated her civil rights by engaging in discriminatory treatment, and
as a result, she was constructively terminated from her job. Through
counsel, Brown filed a complaint, and the parties entered into settlement
negotiations in an effort to resolve the action. Brown initially authorized
her attorney to settle with MHC for $7,500. The parties dispute whether a
settlement was ever actually agreed to, however, because Brown
ultimately refused to sign the settlement agreement that she was
presented with based on her objection to certain language in the
agreement limiting the parties' ability to disclose details about the conflict
and settlement. Following the breakdown of these settlement efforts,
Brown's attorney requested, and was granted, leave to withdraw.
               Immediately after Brown's counsel withdrew, MHC filed a
motion in the district court to enforce the settlement agreement, asserting
that the parties had agreed on the material terms of the settlement,




                                      2
rendering the agreement enforceable. As the basis for its motion, MHC
furnished correspondence between MHC and Brown's former counsel and
correspondence between Brown and her former counsel regarding the
settlement terms. Brown, now proceeding pro se, opposed the motion, but
the district court granted the motion and entered an order setting forth
the terms of the parties' settlement. The order did not enter judgment in
favor of either party nor did it otherwise expressly resolve Brown's
insistence that the parties did not reach a settlement. Brown appealed
from that order, but this court dismissed that appeal for lack of
jurisdiction, after concluding that the order was not an appealable, final
judgment because it did not dismiss or formally resolve Brown's
complaint.
             Following the district court's grant of the motion to enforce the
settlement agreement, and after the dismissal of Brown's first appeal,
MHC issued a check to Brown for the settlement amount, which she
refused to accept and returned to MHC marked "void." As a result, MHC
filed a motion to deposit the settlement proceeds with the district court,
which the district court granted. Like the prior order granting the motion
to enforce the settlement, this order failed to enter judgment in favor of
either party or otherwise resolve the case. Approximately two weeks after
the district court granted MHC's motion to deposit the settlement
proceeds, Brown filed an untimely opposition to MHC's motion and
proposed order. Thereafter, without addressing Brown's opposition to
MHC's motion, the district court entered a form order statistically closing
the case on the basis that there had been a stipulated judgment. Brown
has appealed from that order.




                                      3
                                                 DISCUSSION

                              This court has appellate jurisdiction to review decisions of the
                  district courts. Nev. Const. art. 6, § 4. But this court's appellate
                  jurisdiction is limited, Valley Bank of Nev. v. Ginsburg, 110 Nev. 440, 444,
                  874 P.2d 729, 732 (1994), and we may only consider appeals authorized by
                  statute or court rule. Taylor Constr. Co. v. Hilton Hotels Corp., 100 Nev.
                  207, 209, 678 P.2d 1152, 1153 (1984). No statute or court rule directly
                  provides for an appeal from an order statistically closing a case, see NRAP
                  3A(b) (designating the judgments and orders from which an appeal may be
                  taken), however if the order constitutes a final judgment, then it is
                  substantively appealable under NRAP 3A(b)(1) (permitting an appeal from
                  a final judgment in a civil action). The finality of an order or judgment
                  depends on "what the order or judgment actually does, not what it is
                  called." Valley Bank of Nev., 110 Nev. at 445, 874 P.2d at 733. To be final,
                  an order or judgment must "dispose[ ] of all the issues presented in the
                  case, and leave[ ] nothing for the future consideration of the court, except
                  for post-judgment issues such as attorney's fees and costs." Lee v. GNLV
                  Corp., 116 Nev. 424, 426, 996 P.2d 416, 417 (2000). Thus, we look to the
                  text of the order statistically closing Brown's case to determine whether
                  the order renders a final, appealable judgment.
                              The order statistically closing the underlying case is a form
                  that, like a standard district court order, contains at the top of the page a
                  heading identifying the court and the county, the case caption, and the
                  case number and department. The body of the order has a title and
                  instructs the court clerk to statistically close the case for a variety of
                  reasons:


SUPREME COURT
        OF
     NEVADA


(01 1947A     •
                                                        4
                                              CIVIL ORDER
                                  TO STATISTICALLY CLOSE CASE
                            Upon review of this matter and good cause
                            appearing,
                            IT IS HEREBY ORDERED that the Clerk of the
                            Court is hereby directed to statistically close this
                            case for the following reason:
                                  DISPOSITIONS:
                               O Voluntary Dismissal
                               O Transferred (before/during trial)
                               O Involuntary (statutory) Dismissal
                               O Judgment on Arbitration Award
                               O Stipulated Dismissal
                               El Stipulated Judgment
                               111 Default Judgment
                               O Motion to Dismiss (by Defendant)
                               El Summary Judgment
                               0 Non-Jury (bench) Trial
                               O Jury Trial
                At the bottom of the form order is the date the order was entered and the
                district court judge's signature. The order contains no other language or
                directives. Drawing from its language, the only effect of the challenged
                order at issue in this case is that the district court clerk has been directed
                to statistically close the case based on the reason indicated by the checked
                box—"Stipulated Judgment."
                            The language of the order seems to anticipate that a
                disposition in the case has already been entered and that the previous
                entry of such a disposition forms the basis for the statistical closure of the



SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      5
case. But Brown still disputes the validity of the settlement agreement
ordered by the district court. And neither of the district court orders
entered before the order statistically closing the case—the order granting
respondent's motion to enforce the disputed settlement and the order
granting respondent's motion to deposit the settlement proceeds—entered
judgment in favor of any party or otherwise resolved Brown's claims. As a
result, these determinations do not constitute final, appealable judgments.
See Valley Bank of Nev.,   110 Nev. at 446, 874 P.2d at 733-34 (concluding
that the district court's order approving a settlement agreement was not a
final, appealable judgment because the parties' claims were not dismissed
or otherwise resolved); St. Louis Union Station Holdings, Inc. v. Discovery
Channel Store, Inc., 272 S.W.3d 504, 505 (Mo. Ct. App. 2008) (noting that
an order granting a motion to enforce a settlement agreement becomes
final and appealable only after a judgment on the settlement is entered
and the case is dismissed); see also Resnick v. Valente, 97 Nev. 615, 615-
16, 637 P.2d 1205, 1205 (1981) (considering an appeal from an order
granting a motion to enforce a settlement agreement where a judgment
was also entered pursuant to the motion). Thus, it appears that there was
no final judgment or disposition in Brown's case below to provide the basis
for statistically closing the case in accordance with the listed dispositions. 1
            For the foregoing reasons, the order Brown challenges cannot
be construed as a final, appealable judgment within the ambit of NRAP


      1 Because  the order only serves to direct the statistical closure of a
case rather than to resolve any claims pending in that case, our conclusion
would be the same had the district court checked the box indicating that
the basis for the statistical closure was a voluntary, involuntary, or
stipulated dismissal or a default or summary judgment.



                                       6
                3A(b)(1). See Morton Ina, Inc. v. A.E. Staley Mfg. Co., 460 F.3d 470, 481-
                82 (3d Cir. 2006) (determining that "[a] n order reciting that no further
                action is contemplated and directing the clerk to mark the case closed does
                not become final for purposes of appellate jurisdiction merely by reason of
                the execution of that order and its entry on the docket"); Delgrosso v.
                Spang & Co., 903 F.2d 234, 236 (3d Cir. 1990) (considering an appeal from
                an order that directed the clerk of the court to "mark the above captioned
                case closed" but noting that "[n] ()thing contained in this order shall be
                considered a dismissal or disposition of th[e] matter" and concluding that
                the order was not final for appellate purposes). As no other statute or
                court rule provides for an appeal from such an order statistically closing a
                case, this court lacks jurisdiction to consider this appeal, and it must
                therefore be dismissed.   Taylor Constr. Co., 100 Nev. at 209, 678 P.2d at
                1153.
                             Once the district court formally resolves the underlying case
                by entering a judgment or order that finally and completely resolves
                Brown's claims based on its prior order enforcing the settlement
                agreement, 2 if aggrieved, Brown may appeal from that disposition to this
                court. See Lee, 116 Nev. at 426, 996 P.2d at 417; Valley Bank of Nev., 110
                Nev. at 446, 874 P.2d at 733-34. Further, Brown will be able to challenge
                in the context of that appeal the interlocutory orders entered in the
                underlying matter, including the orders granting respondent's motions to




                        2 Because
                                we conclude that we lack jurisdiction over this appeal, we
                do not reach the merits of Brown's argument disputing the validity of the
                settlement.

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     7
                                                                                               „,
enforce the settlement agreement and to deposit the settlement proceeds.
See Consol. Generator-Nev., Inc. v. Cummins Engine Co., 114 Nev. 1304,
1312, 971 P.2d 1251, 1256 (1998) (explaining that interlocutory orders
may be challenged when appealing a final judgment).




                                        Gibbons
                                               U      r-


We concur:


  leika                    , C.J.
Pickering


 /irCit't                  , J.
Hardesty



Parraguirre




Douglas


                              J.




Saitta




                                    8